DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 is objected to because of the following informalities: In claim 2, it is suggested that “determine a weight the mixing chamber” be amended to “determine a weight of the mixing chamber” in order to enhance the clarity of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard (U.S. Patent 6,153,247) in view of Perez (U.S. Publication 2016/0114297) in further view of Kamiya (U.S. Publication 2015/0043302).
Regarding claim 1, Stoddard teaches a system for dispensing plant-based milk (figure 2, the material being worked upon is considered intended use), comprising: a mixing chamber configured to emulsify a plant-based paste and water (item 29); a plant-based paste storage connected to the mixing chamber via a first conduit (grinder item 14 is considered capable of housing the material being worked upon before feeding to item 29, see column 3 lines 53-57); a water storage connected to the mixing chamber via a second conduit (item 31 which feeds into item 29); a cooling system (the water feeding into mixer 29, cooling step item 37 would inherently require a cooler) configured to: cool water within the water storage to a first prescribed temperature (the water feeding into item 17 is considered inherently having a first prescribed temperature); cool contents of the mixing chamber to a second prescribed temperature (material is cooled at item 37); a flow system configured for flowing water from the water storage to the mixing chamber (line from item 31 to item 29 would inherently require a conduit to feed material to item 29). Regarding claim 2, Stoddard teaches adding water to the nut beverage concentrate (column 7 lines 65-67) and is added by the %weight (see column 7 lines 56-57 and column 8 lines 2-3).
Regarding claims 1 and 2, Stoddard is silent to a pumping system, user interface; and a control system. 
Regarding claims 1 and 2, Perez teaches pumps for feeding liquid and dry food product to a mixer (see items 18 and 22), a user interface (paragraph 64 control pad). 
Regarding claims 1 and 2, Kamiya teaches a controller configured to control all the flow of all the materials feeding into the mixer (see paragraph 102). 
It would have been obvious to one of ordinary skill in the art to modify the plant-based milk mixer of Stoddard with the pumping/user interface configuration of Perez and the controller configuration of Kamiya in order to better control the mixing operation. All three references are in the same field of endeavor since they are considered with mixing beverages.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774